Case 1:17-cr-00101-LEK Document 1109 Filed 10/26/20 Page 1 of 5   PageID #: 13114




 KENJI M. PRICE                 #10523
 United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 GREGG PARIS YATES               #8225
 Assistant United States Attorneys
 United States Attorney's Office
 300 Ala Moana Boulevard, Ste. 6-100
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 E-Mail:     Ken.Sorenson@usdoj.gov
             Gregg.Yates@usdoj.gov

 Attorneys for Plaintiff
 United States of America

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )
                                )          CR. NO. 17-00101 (LEK)
         Plaintiff,             )
                                )          GOVERNMENT’S RESPONSE TO
   vs.                          )          DEFENDANT’S MOTION FOR
                                )          VARIANCE/SENTENCING
 ANTHONY T. WILLIAMS,           )          MEMORANDUM; CERTIFICATE
                                )          OF SERVICE
       Defendant.               )
 ______________________________ )

             GOVERNMENT’S RESPONSE TO DEFENDANT’S
          MOTION FOR VARIANCE/SENTENCING MEMORANDUM
Case 1:17-cr-00101-LEK Document 1109 Filed 10/26/20 Page 2 of 5          PageID #: 13115




       The government respectfully submits this brief response to the Defendant’s

 Motion for Variance/Sentencing Memorandum (Motion) to respond to the

 Motion’s characterization of the trial evidence as it applies to the sentencing

 adjustment for obstruction of justice pursuant to U.S.S.G. 3C1.1.

       The Motion argues that the obstruction of justice adjustment should not

 apply on at least one of the grounds stated in the Presentence Report: namely that

 “the defendant testified [falsely] that only the Laforteza[ family] retained [his

 company, Mortgage Enterprise Investments (MEI)] for mortgage reduction

 assistance, and MEI’s other Hawaii clients hired MEI for mortgage foreclosure

 assistance.” Motion 4, citing PSR 55. The PSR found that the defendant’s

 testimony was false based upon the trial testimony of several victims that they

 were not in foreclosure at the time they signed up for MEI. Id.

       The Motion factually disputes the PSR’s finding that the defendant’s

 testimony was false. The Motion argues that that, to the contrary, at least victims

 Loreen Troxel, Nelson Madamba, and Julita Asuncion testified falsely that they

 were not in foreclosure when they signed up for MEI. Motion 4-5. The Motion

 argues that Troxel, Madamba, and Asuncion all went into foreclosure in 2014, but

 did not sign MEI mortgages until 2015. Id. The Motion asks this Court to infer

 from the 2015 dates on their MEI mortgages that Troxel, Madamba, and Asuncion

 did not become MEI clients until 2015, after they went into foreclosure in 2014.


                                            2
Case 1:17-cr-00101-LEK Document 1109 Filed 10/26/20 Page 3 of 5         PageID #: 13116




 Therefore, the Motion asserts, “[t]hese records show that these witnesses’

 testimonies were not correct, and Mr. Williams’ allegedly contradictory testimony

 does not constitute a proper basis for an obstruction of justice enhancement.” Id.

       The Motion re-litigates facts that were firmly established at trial. Troxel,

 Madamba, and Asuncion testified that they became MEI clients in 2013, and only

 went into foreclosure after followed Williams’s instruction to stop making service

 payments; additional MEI documents corroborate the dates the victims became

 clients of the defendant. The Motion’s purported evidence does contradict this.

       Loreen Troxel testified that she paid her previous mortgage servicer, Ocwen,

 before she signed up for MEI and Williams instructed her to stop paying her

 mortgage. Exh. A (Troxel Trial Tr. 12:24-13:7). As part of the MEI process,

 Troxel signed an MEI application and a UCC financing statement was recorded for

 her at the Bureau of Conveyances; both documents are dated 2013. Exh. B (GX

 806 MEI application p. 1); Exhs. C (GX 206 Troxel UCC financing statement).

       Nelson Madamba testified that he hired Williams in May 2013, and that he

 stopped paying his Quicken loans mortgage payments because Williams directed

 him to. Exh. D (N. Madamba Trial Tr. 12:15-23; 15:18-16:11). The Madambas’

 MEI application confirms that they signed up for MEI in 2013. Exh. E (GX 504

 Madamba application) (dated May 26, 2013).




                                           3
Case 1:17-cr-00101-LEK Document 1109 Filed 10/26/20 Page 4 of 5          PageID #: 13117




       Finally, Julita Asuncion testified that she signed up for MEI around the time

 that MEI recorded her UCC financing statement with the Bureau of Conveyances,

 in September 2013. Exh. F (Asuncion Trial Tr. 20:19-21:24); Exh. G (GX 200

 Asuncion UCC financing statement). Asuncion also testified that she was current

 with her mortgage payments before starting with MEI, but stopped paying her

 mortgage on Williams’s instructions. Exh. F (Asuncion Trial Tr. 16:19-17:11).

       In sum, the testimony of these witnesses that they retained Williams and

 MEI in 2013, before they went into foreclosure in 2014, was corroborated by

 admitted exhibits at trial. Contrary to the Motion’s assertions otherwise, the

 existence of MEI documents bearing a 2015 date does not contradict this

 proposition. Therefore, the PSR’s finding that Williams testified falsely that all his

 clients except the Lafortezas were already in foreclosure when they hired him—as

 opposed to falling into foreclosure as a result of following his advice—is

 unrebutted. The obstruction of justice adjustment pursuant to 3C1.1 should apply.

                    DATED: October 25, 2020, at Honolulu, Hawaii.

                                                KENJI M. PRICE
                                                United States Attorney
                                                District of Hawaii


                                                By /s/ Gregg Paris Yates
                                                  KENNETH M. SORENSON
                                                  GREGG PARIS YATES
                                                  Assistant United States Attorneys
                                           4
Case 1:17-cr-00101-LEK Document 1109 Filed 10/26/20 Page 5 of 5        PageID #: 13118




                           CERTIFICATE OF SERVICE

              I hereby certify that, on the dates and by the methods of service noted

 below, a true and correct copy of the foregoing was served on the following by the

 method indicated on the date of filing:

 Served Electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Standby Attorney for Defendant
       ANTHONY T. WILLIAMS

 Defendant served by First Class Mail on October 26, 2020:

       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

              DATED: October 25, 2020, at Honolulu, Hawaii.


                                              /s/ Gregg Paris Yates
                                              U.S. Attorney’s Office
                                              District of Hawaii
